Citation Nr: 1640766	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  12-31 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 31, 2010, for the grant of Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The Veteran had active service from November 1968 to November 1971.  The Veteran died in June 2002 and the appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center (RO) in Philadelphia, Pennsylvania.  

Additional evidence was received from the appellant in September and October 2014, and AOJ consideration of that evidence was waived in September 2016 by the appellant's service representative.  38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  Acute myocardial infarction resulting from coronary artery disease was the cause of the Veteran's June 2002 death.

2.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death was received on January 27, 2011. 

3.  In June 2011, the RO granted service connection for the cause of the Veteran's death and assigned an effective date of August 31, 2010.

4.   There is no communication prior to August 31, 2010, which may be considered a formal or informal claim for service connection for the cause of death; August 31, 2010 is the earliest possible effective date for the benefit allowed by law.



CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2010, for the grant of service connection for the cause of the Veteran's death, have not been met.  38 U.S.C.A. 
 §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Significantly, however, the appellant's claim for an earlier effective date arises from her disagreement with the effective date assigned following the grant of entitlement to service connection for the cause of the Veteran's death.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required and any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Furthermore, as discussed below, the facts are not disputed in this case.  Because the application of the law in this case is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Even so, the Board points to the appellant's November 2012 substantive appeal on which she indicates that she has no information or documentation other than what she has already submitted.

Generally, the assignment of effective dates is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency indemnity compensation (DIC), or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.A. § 5110(a).  Additionally, 38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC, for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  Further, 38 U.S.C.A. § 5110(g) provides that, subject to the provisions of 38 U.S.CA. § 5101, where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997). 

38 C.F.R. § 3.400(c)(2) clarifies that the effective date for service-connected death after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of claim. 

An exception to the regulations regarding effective dates for disability compensation involves a Veteran who qualifies as a member of the Nehmer class under 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).  Under the regulation, a Nehmer class member is a veteran who served in the Republic of Vietnam and who has a "covered herbicide disease" such as ischemic heart disease. 

"Ischemic heart disease" includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add the above heart disease to the list of presumptive diseases associated with exposure to Agent Orange.  75 Fed. Reg. 53202 (August 31, 2010).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date. 

In accordance with Nehmer and its implementing regulation, if a Nehmer class member is entitled to DIC benefits, and DIC had been previously denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as provide for in 38 C.F.R. § 3.816(d)(3).  38 C.F.R. § 3.816 (d)(1). 

If a claim for DIC benefits "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death," the effective date for the award of DIC will be the date of such a claim or the date the disability arose, whichever is later, unless the claim was received within one year from the date of the veteran's death, in which case the effective date will be "the first day of the month in which the death occurred."  38 C.F.R. § 3.816(d)(2),(3). 

Accordingly, the effective date of a grant of compensation, DIC, or pension benefits that is awarded pursuant to any liberalizing law cannot be earlier than the effective date of the law.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or upon the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).

The Veteran died in June 2002.  At that time, there was no claim of service connection for a heart disorder pending.  The appellant herself has acknowledged that while she presented to VA in July 2002 with the intent to file a claim for "survivor benefits," she did not file a written claim for service connection for the cause of the Veteran's death at that time, or at any time prior to January 27, 2011.  Indeed, in various statements she acknowledges that she did not learn about DIC until January 2011.  Moreover, in an October 2012 written statement, the appellant specifically characterizes her "claim" in 2002, as "an informal/verbal claim" and asserts that had she known in 2002 what she knows now, she "would have been more insistent in filing a claim."  Thus, neither the record nor the appellant shows that the appellant filed a written or formal claim for DIC or service connection prior to January 27, 2011.

The appellant's claim for service connection for the cause of the Veteran's death was not received until January 27, 2011.  The RO granted service connection for the cause of the Veteran's death as the Veteran had Vietnam service and the evidence indicated that his death was caused by acute myocardial infarction resulting from coronary artery disease.  As presumptive service connection is warranted where a Veteran with Vietnam service develops ischemic heart disease, the RO granted service connection.

The Veteran was a member of the Nehmer class.  However, as VA had not previously denied a claim for service connection for a heart disorder between September 25, 1985, and May 3, 1989, the effective date provisions of 38 C.F.R. § 3.816(d)(1) do not apply. 

As the date of the receipt of the claim, January 27, 2011, is later than the date of the Veteran's death, the effective date cannot be earlier than January 27, 2011 under 
38 C.F.R. § 3.816(d)(2). 

As 38 C.F.R. § 3.816(d)(1) and (d)(2) cannot be applied to the appellant's advantage, the effective date may also be determined by 38 C.F.R. § 3.114.

However, as the effective date for adding ischemic heart disease as a presumptive disease was August 31, 2010, the effective date under 38 C.F.R. § 3.114(a) cannot be earlier than the effective date of the change in the law, that is, August 31, 2010, which is the effective date assigned by the RO. 

The Board acknowledges the appellant's account of going to VA in July 2002 and September 2002 to seek survivor benefits, receiving guidance from VA counselors,  obtaining the Veteran's service records as instructed to support her claim, and then being told by a counselor, after a review of the Veteran's records, that "there was nothing in the file to warrant a claim" at that time.  Indeed, her account is supported by July 2002 correspondence from NPRC relating to her request for the Veteran's service records.  However, in this case, even if a formal claim was filed and denied at that time, she still would not be entitled to an earlier effective date because she has been granted the earliest effective date allowed by law, as her claim was granted based on a liberalization of the law.

The applicable regulatory provisions do not provide a basis for an effective date earlier than August 31, 2010.  No claim for service connection for the cause of the Veteran's death was filed until January 2011.  Thus, while the Board is sympathetic to the appellant's argument that an effective date earlier than August 31, 2010, should be awarded, the Board is without a legal basis to do direct such an action. Thus, an effective date earlier than August 31, 2010, is not warranted for service connection for the cause of the Veteran's death.

Although the Board lacks the authority to grant the appellant's claim an equitable basis, the Board is sympathetic to the appellant.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board points out to the appellant that the Secretary of VA has discretionary equitable power to provide relief, and the appellant is free to apply to the Secretary of VA and request that he exercise his discretionary authority to grant her claim on an equitable basis.  See 38 U.S.C.A. § 503 (West 2014); 38 C.F.R. § 2.7 (2015); see also Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992).  If the appellant wishes to seek such equitable consideration by the Secretary, she may want to consider contacting her representative for assistance.


ORDER

Entitlement to an effective date earlier than August 31, 2010, for the award of service connection for the cause of the Veteran's death is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


